DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-8, 12, 15-19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mashinsky US 20060059023 A1) in view of Sunil (WO 02/06994) cited in IDS filed on 07/12/2021.

Regarding claim 2, method of claim 2 is performed by the apparatus of claim 15.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 15 (apparatus) for the method of claim 2.

Regarding claim 3, the combination of Mashinsky and Sunil teaches previous claim.  The combination further teaches the computer-implemented method of claim 2, wherein the one or more network setting selections comprise one or more transport providers selected or provided by the transport user to be added to the trusted transit network (Mashinsky, Fig. 2 and Pars. 41-42, particular driver & Ribaudo, Pars. 139-140, enter an identifier of another user).  

Regarding claim 4, the combination of Mashinsky and Sunil teaches previous claim.  The combination further teaches the computer-implemented method of claim 2, wherein the one or more network setting selections comprise one or more transport provider attributes (Mashinsky, Fig. 2 and Pars. 41-42).

Regarding claim 5, the combination of Mashinsky and Sunil teaches previous claim.  The combination further teaches the computer-implemented method of claim 4, wherein the one or more transport provider attributes comprise one or more of: rating, level of experience, gender, membership in a community, service, and amenity (Mashinsky, Fig. 2 and Pars. 41-42, car type).  

Regarding claim 6, the combination of Mashinsky and Sunil teaches previous claim.  The combination further teaches the computer-implemented method of claim 2, further comprising: receiving, by the shared transport system, one or more network setting selections from the transport provider, the one or more network setting selections defining a selection by the transport provider of a further subset from the plurality of persons registered with the shared transport system as the trusted transit network for the transport provider. (Mashinsky, Fig. 2 and Par. 27, 46, ranking and matching of drivers and passengers can be made based on many parameters including price, location, length of time required, pickup and delivery flexibility, willingness to share a ride, payment method, amount of gratitude, ranking, car type and other parameters).  

Regarding claim 7, the combination of Mashinsky and Sunil teaches previous claim.  The combination further teaches the computer-implemented method of claim 6, further comprising: determining, by the shared transport system, that the transport user is within the trusted transit network defined for the transport provider; wherein the transmitting of the transport request to the identified transport provider device is performed upon determining that the transport user is within the trusted transit network defined for the transport provider (Sunil, Fig. 2).

Regarding claim 8, the combination of Mashinsky and Sunil teaches previous claim.  The combination further teaches the computer-implemented method of claim 2, wherein at least one of the one or more network setting selections is received from the transport user upon completion of a prior transport service (user rating (of driver/transport user) is entered into the system [Pars. 45-46], wherein controller 130 collects and records information related to the users (driver and passenger) as well as rating and satisfaction information so that it can be shared anonymously with other users [Mashinsky, Fig. 2 and Pars. 38]).

Regarding claim 12, the combination of Mashinsky and Sunil teaches previous claim.  The combination further teaches the computer-implemented method of claim 2, wherein the one or more network setting selections comprise one or more contacts selected or provided by the transport user (Mashinsky, Fig. 2 and Pars. 41-42, particular driver).  

Regarding claim 15, Mashinsky teaches a system comprising: one or more processors (Mashinsky, Fig. 1, central controller); and one or more storage devices (Mashinsky, Fig. 1, database) storing instructions which, when executed by the one or more processors, cause the one or more processors to perform operations for a trusted transit network in a shared transport system (Mashinsky,Fig. 1, system 100 (shared transport system)), the operations comprising:
receiving, by a shared transport system, one or more network setting selections from a transport user (Mashinsky, Pars. 41-42), the one or more network setting selections defining a selection by the transport user of a subset from a plurality of persons registered with the shared transport system as a trusted transit network for the transport user (Mashinsky, Pars. 23-24, taxi-reservation system allows patrons (i.e. transport user) to rate the taxi service they receive as well as pre-select taxi drivers from a pool of available taxi drivers & and Pars. 27, 46, ranking and matching of drivers and passengers can be made based on many parameters including price, location, length of time required, pickup and delivery flexibility, willingness to share a ride, payment method, amount of gratitude, ranking, car type and other parameters); 
receiving, by the shared transport system, a pick-up request from a transport user device of the transport user (Mashinsky, Fig. 3, step 350, receiver user selection (i.e. request for a ride));
identifying, by the shared transport system, a transport provider device that is in proximity to the pick-up location included in the pick-up request (Mashinsky, Par. 29, matching (identifying) cars with potential customers who are located near the anticipated destination of the vehicle (i.e. transport provider)), the that is associated with a transport provider who is a member of the trusted transit network defined for the transport user (Mashinsky, Par. 23-24, passenger/user/transport user and driver are registered users [Mashinsky, Pars. 23-24], and matching (identifying) of the exact type of vehicle and driver 120 (transport provider) to the exact requirement of the passenger 110 (transport user) [Mashinsky, Pars. 23-29]); 
(Mashinsky, Fig. 3 and Par. 52 and Par. 44); determining, by the shared transport system, that the transport request has been accepted at the transport provider device (Mashinsky, Fig. 3 and Par. 52).
However, Mashinsky fails to teach the system further comprising: the pick-up request including a pick- up location of the transport user; and transmitting causing, by the shared transport system, the transport provider device to display transport instructions to the transport provider device, the transport instructions describing transport of the transport user from the pick- up location to a desired drop-off location.
Sunil teaches the system wherein the pick-up request including a pick- up location of the transport user (Sunil, Fig. 2 and Page 6); and transmitting causing, by the shared transport system, the transport provider device to display transport instructions to the transport provider device, the transport instructions describing transport of the transport user from the pick- up location to a desired drop-off location (Sunil, Last paragraph of page 18 and first paragraph of 19).  Sunil also teaches the transport provider is associated with a transport provider being who is a member of the trusted transit network defined for the transport user (the driver who is known to the system/data center as a trust transportation which a reliability measurement is generated for the driver based on the feedback of the passenger [Sunil, Page 12], in which the matching of the driver/vehicle is based on a number of different factors including the driver is a reliable/safe driver) [Sunil, Page 7].
Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to incorporate the above teaching as taught by Sunil into Mashinsky in order to provide an improve transportation system (Sunil, Field of the invention).

Regarding claim 16, apparatus of claim 16 is performed by the method of claim 3.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 3 (method) for the apparatus of claim 16.

Regarding claim 17, apparatus of claim 17 is performed by the method of claim 4.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 4 (method) for the apparatus of claim 17.

Regarding claim 18, apparatus of claim 18 is performed by the method of claim 5.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 5 (method) for the apparatus of claim 18.

Regarding claim 19, apparatus of claim 19 is performed by the method of claim 6.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 6 (method) for the apparatus of claim 19.

Regarding claim 21, apparatus of claim 21 is performed by the apparatus of claim 15.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 15 (apparatus) for the apparatus of claim 21.


Claims 9, 11, 13-14 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mashinsky( US 20060059023 A1) in view of Sunil (WO 02/06994) cited in IDS filed on 07/12/2021 and further in view of Ribaudo et al. (US 20070030824 A1).

Regarding claim 9, the combination of Mashinsky and Sunil teaches previous claim.
However, the combination fails to teach the computer-implemented method of claim 8, wherein the at least one of the one or more network setting selections comprises tagging a transport provider of the prior transport service to be within the closed transit network for the transport user.
Ribaudo teaches user may tag "notes" to himself to be displayed when a particular match or other person is encountered (Ribaudo, Par. 114).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to incorporate the above teaching as taught by Ribaudo into the combination of Mashinsky and Sunil in order to for people sharing common interests to locate and meet each other (Ribaudo Par. 4).

Regarding claim 11, the combination of Mashinsky and Sunil teaches previous claim.
However, the combination fails to teach the computer-implemented method of claim 2, wherein the one or more network setting selections are made through a webpage in communication with the shared transport system.
Ribaudo teaches such feature (Ribaudo, Par. 114).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to incorporate the above teaching as taught by Ribaudo into the combination of Mashinsky and Sunil in order to for people sharing common interests to locate and meet each other (Ribaudo Par. 4).

Regarding claim 13, the combination of Mashinsky and Sunil teaches previous claim.
However, the combination fails to teach the computer-implemented method of claim 12, wherein the one or more contacts are selected by the transport user via a social network site.
Ribaudo teaches such feature (Ribaudo, Par. 171).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to incorporate the above teaching as taught by Ribaudo into the combination of Mashinsky and Sunil in order to for people sharing common interests to locate and meet each other (Ribaudo Par. 4).

Regarding claim 14, the combination of Mashinsky and Sunil teaches previous claim.
However, the combination fails to teach the the computer-implemented method of claim 12, wherein the one or more contacts are provided by the transport user in the form of an email address and/or an email domain.
Ribaudo teaches such feature (Ribaudo, Par. 94).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to incorporate the above teaching as taught by Ribaudo into the combination of Mashinsky and Sunil in order to for people sharing common interests to locate and meet each other (Ribaudo Par. 4).

Regarding claim 20, apparatus of claim 20 is performed by the method of claim 11.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 11 (method) for the apparatus of claim 20.


10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mashinsky( US 20060059023 A1) in view of Sunil (WO 02/06994) cited in IDS filed on 07/12/2021 and further in view of Assal et al. (US 20080091342 A1).

Regarding claim 10, the combination of Mashinsky and Sunil teaches previous claim.
However, the combination fails to teach the computer-implemented method of claim 8, wherein the at least one of the one or more network setting selections comprises tagging a transport provider of the prior transport service to be blacklisted or ranked lower in future matching. 
In the same field of endeavor, Assael teaches the process of matching other users stored in the database with a subject user (driver/transport provider) is based on the selection criteria received from the user (Assal, Pars. 46, 87), to provide a list of matched users (driver/transport provider) as potential rideshare candidates matching the user's criteria (Assal, Fig. 4 and Pars. 62, 97).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to incorporate the above teaching as taught by Assal into combination of Mashinsky and Sunil in order to effectively prioritize potential matches (Assal, Par. 6).



Response to Arguments
Applicant's arguments with respect to claims 2, 15 and 21 have been considered but are moot in view of new ground(s) of rejection.


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        7/28/2021